Opinion oe the Court by
Judge Peters:
This was an action in ordinary for a breach of covenant in a written contract for the exchange of lots, or parcels of ground near the city of Henderson.
At the date of the contract, appellee was a married woman, and might have then avoided the contract; but when the action was tried she was discovert, the title to the five acres of land which 'she contracted to convey to appellant’s intestate was. in. her, and she and her husband seem to have joined in a conveyance to said intestate before she commenced her action. And if that conveyance was ineffectual to pass her title, her prosecution of this action after her disability of coverture was removed, is a confirmation of the contract for the exchange of lots, and she can not avoid it now.
Perceiving, therefore, no available error in the proceedings and judgment appealed from, the said judgment is affirmed.